DETAILED ACTION
Notice of Pre-AIA  or AIA  status
	Claims 1-22 are included in the prosecution. 
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or  nonobviousness.
	Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over World Health Organization ("Clinical management of severe acute
respiratory infection (SARI) when COVID-19 disease is suspected: Interim guidance V 1.2", March 13, 2020) hereinafter WHO in view of Crawford ("Why, When, and How to Bathe a Fever Patient", The American Journal of Nursing , Feb., 1910, Vol. 10, No. 5 (Feb., 1910), pp. 314-317) hereinafter Crawford.
	 Regarding claims 6-9 and 11-22, WHO is drawn to care of patients with severe acute respiratory infection (SARI) when a SARS-CoV-2 infection is suspected (page 1).
 	WHO discloses: Screening and triage: early recognition of patients with SARI associated with COVID-19; Collection of specimens for laboratory diagnosis; and Management of COVID-19 (page 1).
 	WHO discloses screening patients for symptoms associated with COVID-19, such as fever (page 4).
	WHO discloses collecting specimens from the lower respiratory tract when readily available for SARS-CoV-2 testing by RT-PCR and bacterial stains/cultures (page 6).
	WHO does not explicitly disclose submerging at least the trunk and legs in water comprising a surfactant and controlling the temperature of the water.
 	However, Crawford discloses baths are given, first, for cleanliness or to remove the dirt and dead epithelium; second, as an antipyretic or to reduce fever; third, to stimulate the function of the skin by reaction, increase the activity of the respiratory and circulatory organs. Baths, properly applied, exert a tonic, eliminative, and antipyretic action, and that hydrotherapy played a most important role in the management of acute and chronic disease. I was ordered to bathe my patients to promote cleanliness and to reduce temperature. If temperature was running very high, the order was either a hot or a cold bath, according to the nature of the case. Crawford discloses giving the full bath, the half bath, the sheet bath, the hot vapor bath, the cold douche, with various modifications, and the carbonated bath (p. 314)
 	Crawford discloses the full bath is given in a tub full of water, or a sufficient amount to completely immerse the patient when he is lying down (submerge, partially submerging the head). This bath is sometimes used in typhoid fever. To give this bath warm and cold, the patient is put in a tub with water at a temperature of 100 degrees F and the water is gradually cooled to 80 degrees F (controlling the temperature of the water), the trunk and extremities being rubbed while he is in the water, or he is stimulated with hot water and whiskey. This bath was ordered in collapse and was to last from ten to thirty minutes. 
 	Crawford discloses cold water is poured over the head and face during the immersion, or an ice cap applied to the head, and the entire body, with the exception of the abdomen, briskly rubbed during the entire duration of the bath. We were ordered to begin with water at 68 degrees F., reducing the temperature at subsequent tubbings as low as 59 degrees F. The duration is from ten to twenty minutes, according to the patient's reactive power, and the bath is repeated every three hours, day and night, regardless of sleep, so long as the rectal temperature exceeds 102.2 F (threshold of 101 degrees F) (p. 315).
 	Crawford discloses a basin containing equal parts of alcohol and tepid water, or cold water as desired, or vinegar and water (75-95 degrees F.) is then placed on a chair beside the bed. Ammonia, cologne water, or vinegar added to the water makes it more cooling by its rapid evaporation (evaporation allows for inhalation of ammonia or vinegar fumes into the lungs; virucidal) (p. 316) 
 	Crawford discloses another method of sponging which I have been ordered to use is by wringing towels out of cold water, dry enough not to drip, and placing them one after another, from the neck downward (wetted cloth) (p. 317)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of managing severe acute respiratory infection was disclosed by WHO, to comprise the cooling bath for fever, as previously disclosed by Crawford, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because Crawford discloses baths are given, for cleanliness; and as an antipyretic or to reduce fever; and baths, properly applied, exert a tonic, eliminative, and antipyretic action, and that hydrotherapy played a most important role in the management of acute and chronic disease, thus combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
	Regarding claim 10, WHO discloses arbovirus infection (dengue/chikungunya) should also be considered in the differential diagnosis of undifferentiated febrile illness, particularly when thrombocytopenia is present. Co-infection with SARS-CoV-2 may also occur and a positive diagnostic test for dengue (testing for Dengue virus) (page 6).

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANGLONG N TRUONG/Examiner, Art Unit 1615